NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DON A. BLAIR,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Respondent-Appellee.
2010-7137
Appeal from the United States Court of Appea1s for
Veterans Clai1ns in case n0. 08-1676, Judge Bruce E.
Kaso1d.
Before RA1)ER, Chief Judge, LoURiE and O'MALLEY,
Circuit Judges.
RADER, Chief Judge.
0 R D E R
The Secretary of Veterans Affairs responds to this
c0urt’s order directing Don A. Blair to show cause why his
appeal should not be dismissed as unti1ne1y. B1air has not
responded to the court's order.
The Court of Appea1s for Veterans C1ai1ns entered
judgment in this case on June 21, 2010. The docket sheet

BLAIR V. DVA 2
of the Court of Appeals for Veterans Claims indicates that
that court received Blair’s notice of appeal on August 23,
or 63 days after entry of judgment.
Any appeal of the judgment of the Court of Appea1s
for Veterans Claims had to be received within 60 days of
the date of entry of judgment 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1). Thus, we do not
have jurisdiction and this appeal must be dismissed. See
Bowles v. Russell, 551 U.S. 205 (2007) (the timely filing of
a notice of appeal in a civil case is a jurisdictional re-
quirement); Sofarelli Assoc., In,c. u. United States, 716
F.2d 1395 (Fed. Cir. 19S3).
Accordingly,
IT lS ORDERED THATZ
(1) The appeal is dismissed.
(2) Each side shall bear its own costs. '
FOR THE COURT
 2 0  /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Roger W. Rutherford, Esq. ED
P. Davis Oliver, Esq. AppEALs mg
S20 L ClRCUiT
§§
§§
3
§§
MAY 20 2011
JAuHoI-mv
coins